Citation Nr: 1647010	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  09-02 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the thoracolumbar spine since September 8, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1966 to January 1970.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Oakland, California. The appeal was certified by the RO St. Louis, Missouri.

In April 2012, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

In May 2012, August 2014, and March 2016, the Board remanded the claim for additional development. The appeal has since returned to the Board for further appellate consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 


FINDING OF FACT

Since September 8, 2010, the Veteran's degenerative changes of the lumbar spine have not more nearly approximated flexion of the thoracolumbar spine between 30 and 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks during the past 12 months.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent since September 8, 2010 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003 and 5242.


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

The Veteran's statements in support of the claim are of record, including testimony provided at the hearing before the undersigned Veterans Law Judge. The Board hearing focused on the elements necessary to substantiate his claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits. Thus, the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3.103(c) (2015).

Pursuant to the Board's March 2016 remand, the AOJ obtained outstanding records and provided the Veteran with a VA examination opinion which was responsive to the questions asked of the examiner. The AOJ then issued a supplemental statement of the case in May 2016. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's prior remand. Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4. The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3.

While it is necessary to consider the complete medical history of the Veteran's condition in order to evaluate the level of disability and any changes in condition, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Francisco v. Brown, 7 Vet. App. 55 (1994).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

In addition, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent to which the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to symptoms such as pain. See also 38 C.F.R. §§ 4.40, 4.45.

The Veteran's degenerative disc disease of the thoracolumbar spine has been rated under Diagnostic Code 5242 for degenerative arthritis of the spine. For Diagnostic Codes 5235-5243 (diseases and injuries of the spine), a 10 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is not greater 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2). The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. Id. The normal combined range of motion of the thoracolumbar spine is 240 degrees. Id. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Id.  

Degenerative arthritis established by X-ray shall be rated on the basis of limitation of motion under the appropriate diagnostic code for the appropriate joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015). When limitation of motion is noncompensable, Diagnostic Code 5003 allows for the assignment of 10 percent for each major joint or group of minor joints affected by limitation of motion. Id.

There are separate rating criteria for the spine available under Diagnostic Code 5243, for intervertebral disc syndrome, which allows for the assignment of rating criteria based on the frequency and extent of incapacitating episodes. 38 C.F.R. § 4.71a, Diagnostic Code 5243. An incapacitating episode is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." Id. at Note (1). A 20 percent rating is warranted where there are incapacitating episodes of at least two but less than four weeks total duration during the past 12 months. Id.

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code. 38 C.F.R. § 4.71a, Note (1).

Analysis

The Veteran contends that his degenerative disc disease of the thoracolumbar spine warrants an initial rating in excess of 10 percent since September 8, 2010. He has testified that his disability requires frequent treatment from a chiropractor and whirlpool therapy, as well as oral medication for pain. He stated that the pain in his back has prevented him from performing household chores, including mowing the grass and painting.

The Veteran's VA treatment records show occasional reports of back pain, which the Veteran primarily treated through exercises and oral medication. The Veteran's Social Security records demonstrate that he was denied benefits because his lumbar back disability was not severe enough.

The Veteran has also received private medical treatment. January 2011 records from the Veteran's private chiropractor show range of motion findings of flexion to 45 out of 60 degrees and extension to 0 out of 25 degrees. These records also reveal complaints of back pain.

The Veteran was afforded a VA examination in September 2011. Range of motion testing revealed forward flexion of 85 degrees with no objective evidence of painful motion; extension of 20 degrees with no objective evidence of painful motion; right and left lateral flexion of 15 degrees with no objective evidence of painful motion; right and left lateral rotation of 30 degrees with no objective evidence of painful motion. There was no pain on movement after repetitions and repetition testing did not additionally limit range of motion. There was mild localized tenderness, but no palpation, muscle spasm, or muscle atrophy. Deep tendon reflexes and sensation to light touch testing was normal. Straight leg raise testing was negative bilaterally and there was no radiculopathy or other neurologic abnormalities. There was no evidence of intervertebral disc syndrome and the Veteran did not use assistive devices. The examiner noted that the Veteran retired at age 62. The Veteran reported that he could walk for 6 blocks and stand for 4 to 5 minutes. The examiner remarked that the Veteran's activities of daily living are moderately affected by his lumbar spine disability. The examiner noted that the Veteran did not go to the radiology department for new X-rays. 

Pursuant to the Board's March 2016 remand, the Veteran was afforded another VA examination in May 2016. Range of motion testing revealed forward flexion of 75 degrees with objective evidence of painful motion at 75 degrees; extension of 20 degrees with objective evidence of painful motion at 20 degrees; right and left lateral flexion of 35 degrees with objective evidence of painful motion at 30 degrees; right lateral rotation of 30 degrees with objective evidence of painful motion at 30 degrees; and left lateral rotation of 25 degrees with objective evidence of painful motion at 25 degrees. Repetitive motion testing revealed no changes. There was no tenderness, palpation, muscle spasm, or muscle atrophy. Deep tendon reflexes and sensation to light touch testing was normal. Straight leg raise testing was negative bilaterally and there was no ankylosis and no radiculopathy or other neurologic abnormalities. There was no evidence of intervertebral disc syndrome either.

After having carefully reviewed the evidence of record, the Board finds that the Veteran does meet the criteria for an evaluation in excess of 10 percent for degenerative disc disease of the thoracolumbar spine since September 8, 2010.  The Board acknowledges treatment records from the Veteran's private chiropractor which show January 2011 range of motion findings of flexion to 45 out of 60 degrees and extension to 0 out of 25 degrees. These findings seem to indicate limited ranges of motion that are significantly different than those found at the September 2011and May 2016 VA examinations. Importantly, the private chiropractor's measurement system does not, however, appear to conform to VA standards, as the indicated normal ranges of motion on the chiropractor's record are far lower than normal ranges of motion for VA compensation purposes. See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2). Therefore, the Board finds that these January 2011 treatment records lack probative value.

At no time since September 8, 2010 has there been range of motion findings which demonstrate the limited range of motion required for the assignment of a rating higher than 10 percent. The September 2011 examination revealed that there was no objective evidence of pain on motion or additional loss of motion following repetitive motion. This is also supported by the Veteran's treatment records, which show complaints of achy lower back pain and discomfort on motion, but no restriction on range of motion. A subsequent VA examination in May 2016 revealed some objective evidence of pain on motion. However, the Veteran does not meet the criteria for a rating in excess of 10 percent. Neither VA examination shows limitation of motion such that forward flexion is 60 degrees or less or that combined thoracolumbar range of motion is 120 degrees or less. There is also no evidence of any further limitation of motion, including due to pain, weakness, fatigability, or incoordination, which would allow for the assignment of a 20 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243; DeLuca, 8 Vet. App. 202.  

While the Board acknowledges that the Veteran's back disorder causes pain, the general rating criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 38 C.F.R. § 4.71a. The Board empathizes with the Veteran, but without evidence of further physical restriction or painful motion that restricts functional motion in excess of that found on examination, pain, alone, does not provide an additional basis for a higher evaluation. Id.

Furthermore, at no time has any VA examiner or treating medical professional found that the Veteran had an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, as would warrant a rating of 20 percent due to these symptoms. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The Board has also considered whether additional evaluations can be assigned for any associated, objective neurologic abnormalities. See 38 C.F.R. § 4.71a, Note (1).  The evidence clearly shows, however, that the Veteran has not reported any neurological impairment. The above described VA examinations show that that the Veteran denied any bladder abnormalities, and motor and reflex testing of the extremities was normal. The VA examinations also showed no signs of neurologic impairment. The Veteran has also not reported having any incapacitating episodes at any time which would allow for an assignment based on the criteria for intervertebral disc syndrome. See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The Board also notes that the Veteran has credibly asserted having some limitation of motion and restriction of activities, and X-ray findings reveal degenerative changes in the spine; under Diagnostic Code 5003, this is also sufficient to meet the criteria for an assignment of 10 percent for degenerative arthritis causing otherwise noncompensable limitation of motion in a major joint. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

The discussion above reflects that the symptoms of the Veteran's lumbar spine disability are contemplated by the applicable rating criteria. The effects of his disability have been fully considered and are contemplated in the rating schedule. Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary. Thun v. Peake, 22 Vet. App. 111 (2008). Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

As the Veteran has not indicated that his lumbar spine disability has caused unemployability, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the evidence of record. Cf. Rice v. Shinseki, 22 Vet. App. 447 (2009) (the issue of entitlement to a total disability rating based on individual unemployability is raised when evidence of unemployability is submitted at the same time as a claim for a higher rating and the Veteran seeks the highest rating possible).

In sum, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for degenerative disc disease of the thoracolumbar spine since September 8, 2010. In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher evaluation, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the thoracolumbar spine since September 8, 2010 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


